 In the Matter of HARBORBOATBUILDING COMPANY, A CORPORATION-andSKIPCARPENTERS LOCAL UNION No. 1335 'Case No. C-45.-Decided March 17, 1936Boat Bnildimgand Repairing Industry-Unit Appropriate fo,-Collective Bar-gaining:craft;history of collective bargaining relations ; occupational dif-ferences-Representatives:proof of choice: membershipinunion-CollectiveBargaining:employer's duty as affected by action of competitors ; refusal tonegotiate with representatives ; negotiation in good faith : counter proposals ;meeting with representatives but with no intention of bargaining in good faith-Strike:averted by filing of charge with Board.Mr. Leonard Janofskyfor the Board.Hilda Droshnicop.,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 18, 1935, Ship Carpenters Local Union No. 1335, here-inafter referred to as the union, filed with the Regional Director forthe Twenty-first Region a charge that the Harbor Boat Building Co.of Los Angeles, California, had engaged in unfair labor practices,forbidden by the National Labor Relations Act, approved July 5,1935, hereinafter referred to as the Act.On November 26, 1935, theBoard issued a complaint against the Harbor Boat Building Co.,hereinafter referred to as respondent, the complaint being signedby the Regional Director for the Twenty-first Region and allegingthat respondent had committed unfair labor practices affecting com-merce within the meaning of Section 8, subdivisions (1) aRd (5)and Section 2, subdivisions (6) and (7) of the Act. In respect tothe unfair labor practices the complaint alleged in substance :1.That the ship-carpenters, caulkers and joiners in the Los Angelesplant of respondent constitute a unit appropriate for purposes ofcollective bargaining, within the meaning of Section 9 (b) of theAct;2.That on or about September 12, 1935, and thereafter, a ma-jority of the employees inthis unit had designated the union as theirrepresentative for-purposes' of, collective bargaining with respond-ent, such designation having been made by vote of said employeesduly recorded in the minute book of the union and by appointing acommittee of union members to bargain with respondent; and that.349 350NATIONAL LABOR RELATIONS BOARDby virtue of Section 9 (a) of the Act the union has since that timebeen the exclusive representative of all employees in the unit forpurposes of collective bargaining;3.That on and before September 30, 1935, the union requestedrespondent, through its officers, agents and employees, to bargaincollectively with the union as the exclusive representative of all theemployees in the unit, but respondent refused and continued torefuse to enter into any discussion with the union with respect torates of pay, wages, hours of employment and other conditions ofemployment.The complaint and accompanying notice of hearing were servedon respondent in accordance with Article V of National Labor Re-lationsBoard Rules and Regulations-Series 1.Respondent filedno answer, but on the day of the hearing respondent delivered tothe Regional Attorney for the National Labor Relations Board aletter addressed by respondent to Towne Nylander, Regional Di-rector for the Twenty-first Region, wherein respondent denied gen-erally all the allegations of the complaint and asserted that thebusiness of respondent was outside the scope of the National LaborRelations Act.The Trial Examiner ruled that this letter did notconstitute an answer within the meaning of Section 10, Article II,of the Rules and Regulations.The hearing was originally noticed for December 5, 1935, at 10o'clock A. M., at the office of the National Labor Relations Boardin the Federal Building, Los Angeles, California. It was later post-poned to December 18, 1935, at the-same, place, and respondent wasnotified of said adjournment.By letter dated December 16, 1935,respondent was notified that the hearing would be held in the BoardRoom of the City Hall at San Pedro, California instead of in LosAngeles.The hearing was conducted on December 18, 1935, at the City Hallat San Pedro, California, by Rollin L. McNitt, the duly designatedTrial Examiner.The Trial Examiner inquired at the opening ofthe hearing and from time to time during the hearing as to whetherthere was anyone representing respondent present at the hearing,either officially or as an observer.There was no response to anyof these inquiries.The Regional Attorney, on behalf of the Board,offered evidence to sustain the allegations of the complaint.Upon the record thus made, the stenographic report of the hearingand all evidence, including oral testimony, documentary and otherevidence offered and received at the hearing, the Trial Examiner,on December 30, 1935, filed an intermediate report, finding in sub-stance that respondent is engaged in building and repairing woodenboats used in transportation and commerce upon the high seas, con- DECISIONS AND ORDERS351stituting foreign commerce; that respondent had committed unfairlabor practices in violation of Section 8, subdivisions (1) and (5) ofthe Act in refusing to bargain collectively with the duly designatedrepresentatives of its employees; and that such unfair labor practicesconstitute unfair labor practices affecting commerce within the mean-ing of Section 2, subdivisions (6) and (7) of the Act.The TrialExaminer recommended that respondent cease and desist fromrefusing to bargain collectively with the representatives of its em-ployees in the woodworking department of its Harbor plant.We find that the evidence supports the Trial Examiner's rulings,findings and conclusions.Nothing in respondent's letter of excep-tions to the intermediate report, which is discussed below, requiresany material alteration of such findings and conclusions.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE HARBORBOAT BUILDING CO.The Harbor Boat Building Co. is a California corporation engagedin repairing and building fishing and other wooden boats.Respond-ent's plant is in Los Angeles Harbor, County of Los Angeles, and isone of the largest of several companies in Los Angeles Harbor silni-larly engaged.The annual -business of respondent is estimated atabout $300,000.Respondent employs on a yearly average about thirty carpenters,caulkers and joiners when a substantial repair job is under way; fromtimeto time as many as one hundred men are so engaged; at all timesnot less than five carpenters, caulkers and joiners are so employed.During the period in question there were approximately twenty car-penters, caulkers and joiners in the woodworking departments of thecompany.The monthly payroll of respondent ranged from $700.00to $1600.00 per month in 1935.Respondent specializes in fishing boats and handles a substantialportion of the repairing and building of fishing and other woodenboats operating out of Los Angeles Harbor.Large fishing boatsordinarily are repaired two and three times a year; even in theabsence of other damage they, come in twice a year for paint.9017,of respondent's business in the years 1923-1935 consisted of repairingand only 10% building.' 50% of respondent's business is on thelarger boats.The boats repaired and built by respondent range in size from 40feet to 125 feet with a cruisingarea asfar south as the equator.AllIn 1935 respondent constructed four fishing boats, which broughtitsaverage ofeenetractionup to 20% for that year.This however was unusual. 352NATIONAL LABOR RELATIONS BOARDthe fishing boats operating out of Los Angeles Harbor, includingthe boats repaired and built by respondent, cruise beyond the threemile limit in the ordinary course of their operations and frequentlymake their actual catches of fish outside the three-mile limit. 50%of these boats occasionally go into waters south of the Mexican line,someas far as the Galapagos Islands.The smaller boats repairedand built by respondent at its plant also have an extensive range;more than half the fish caught on said smaller boats are also caughtoutside the three-mile limit. In the course of its business, respondentsometimes also repairs fishing boats from Seattle and Tacoma,Washington and San Diego, California.The aforesaid repairing and building operations of respondentare performed upon instrumentalities which engage in traffic andcommerce among the several states, and between the several statesand thehighseas and foreign countries.II.APPROPRIATE UNIT AND THE UNION AS REPRESENTATIVE OF THEMAJORITY IN SUCH UNITShip Carpenters Union No. 1335 is a labor organization Vvhich'*asformed in July, 1934 for the purpose of creating an agency for col-lgctive bargaining between the boat building companies in the Harbor.and the employees in their woodworking departments, whichincludecarpenters, caulkers and joiners.The union is a local of the UnitedBrotherhood of Carpenters and Joiners of America, which is affiliatedwith the American Federation of Labor. In September, 1935, thetotal number of members was 117.Respondent employs painters and machinists in addition to thoseemployed in the woodworking department.On September 12, 1935there were 20 employees in respondent's woodworking department.All of the men in the woodworking department of respondent weremembers of the union on that date.Painters normally comprise about 5% and machinists about 35%of the men in the plant. These craftsmen are not eligible for mem-bership in Ship Carpenters Union No. 1335 because their crafts differfrom those practiced by the employees in the woodworking depart-ment.The machinists employed by respondent are organized andare representedby their own organization within the AmericanFederation of Labor.The nature of the woodworkers' employment is such that they maywork intermittently for all the boat companies in the Harbor duringany' given season.The separate craft organization of the ship, car-penters, caulkers and joiners is based upon a particular skill and istraditional, dating back to a period long preceding the formation ofthe American Federation of Labor.There is considerable divergence DECISIONS AND ORDERS353in the basic rate of pay between the carpenters, caulkers and joinerson the one hand, and the machinists on the other, generally through-out the United States, the base rate for machinists in private industrybeing, 75 or 80 cents an hour, while the prevailing rate for woodwork-ers is substantially higher.This was also true in the Harbor areauntil approximately June, 1935, when the boat-building companiessucceeded in cutting down the rates of the woodworkers.We find that the employees in the woodworking department of re-spondent's plant constitute an appropriate unit for the purposes ofcollective bargaining.The allegation of the complaint that on or about September 12,1935, and at all times thereafter, a majority of the employees in thewoodworking department of respondent had designated the unionas their representative for purposes of collective bargaining with re-spondent was not denied by respondent in any of its dealings withthe union.Respondent filed no answer to the complaint within themeaning of the Rules and Regulations, and in the informal letterdelivered to the Regional Attorney this allegation was not specificallycontroverted; only a general denial of the allegations of the complaintwas put in, the jurisdiction of the Board alone being explicitly chal-lenged.At the hearing it was shown by the uncontroverted testi-mony of Hart, Secretary of the District Council of Carpenters of LosAngeles County, that about September 12, 1935 all the men in thewoodworking department of respondent were members of the unionand that the committee which attempted to negotiate with respondentwas designated on the same clay in the union hall at a regular meetingwhen a majoriy of respondent's employees were present in the hall.On no occasion did Rados, the General Manager of respondent, orany other agent of respondent, base his refusal to bargain with theunion committee on the ground that it did not represent the men.The Trial Examiner found that the union had been since on orabout September 12, 1935 the duly designated representative of themajority of the men in this unit of respondent's plant.Nine daysafter the issuance of the Trial Examiner's report respondent in a let-ter of exceptions stated for the first time that the union did not andnever had represented a majority of the men in the woodworking de-partment of its plant.A bare denial of a state of fact raised at thisbelated point in the proceedings, unmentioned in any answer to theallegations in the complaint, unsupported by evidence introduced byrespondent or adduced by cross-examination of the union's witnesses,when respondent had full opportunity to raise the issue on any orall of these occasions, is insufficient to undermine the conviction car-ried by the uncontradicted testimony of the union's witnesses.The Board finds that the union, on or about September 12, 1935,and at all times thereafter, was the duly designated representative of 354NATIONAL LABOR RELATIONS BOARDthe majority of the men in the woodworking department of respon-dent.III.THE UNFAIR LABOR PRACTICESIn the early part of August, 1935 a committee was appointed by theunion to interview the various boat building companies in the Har-bor with a view to negotiating a contract with them.A letter wassent to the companies setting forth the wage scales voted by theunion, and asking them to fix a date for a meeting. Respondentfailed to answer the letter.On September 12, 1935 the union desig-nated another bargaining committee.Respondent was again noti-fied of a proposed meeting but it replied on September 16, 1935that since it "did not find any of the other yards able to attend themeeting" because "one was on his vacation; several others advisedthat unfair practices, etc. was satisfactory to them and did not seeany reason for a meeting; etc. . . . we do not care to take the lead ona meeting of this sort involving the industry".On September 24,1935, respondent once more was requested to meet with the repre-'sentatives of the woodworkers in order to discuss hours and' wagesand working conditions.This letter was never answered.A sim-ilar letter sent to respondent by the union on September 30, 1935,requesting a meeting for the same purpose and stating that "LocalUnion#1335 represents an overwhelming majority of the em-ployees in your plant" also remained unanswered by respondent.The union committee also waited upon the officers of respondentin August, 1935 and again on September 12, 1935 but was unable tosee them on either occasion.On October 9, 1935 a registered letter was sent to Rados notifyinghim that a committee from the union would call upon him on October11, 1935, for the purpose of bargaining collectively.The meetingactually occurred on October 17, 1935, with Radios alone represent-ing the respondent.The union committee proposed that respondentagree to enter into negotiations relating to a contract which wouldapproximate the union scale. It was made clear that it was accep-table to the union, if respondent was unwilling to agree to the unionrate immediately, that a program be worked out whereby a' lower ratewould be set for the present and payment of the union scale post-poned until some later period.The questions raised by the unioninvolved rates of pay, hours, working conditions and recognition ofthe union.Rados conversed with the committee but explicitly statedthat he would not consider becoming a party to a bargaining agree-ment unless all the other boat companies in the Harbor joined in it.He made no counter proposition when the committee stated the unionscale; he merely declared that he was paying all he could afford to DECISIONS AND ORDERS355pay, and when pressed as to what that was, replied,"Well,I am pay-ing them all they are worth."The period for which any agreementwould operate was not discussed because negotiations did not reachthe state of discussion of particular terns.It is clear that an employer cannot refuse to bargain collectivelyon the ground that his competitors have not entered into negotiationsor made agreements with their employees.In any event, however, itisobvious that irrr this case Rados' statement to the effect that hewould not consider entering into a contract with the union until allthe other companies in the Harbor were signed up was injectedinto the discussion solely with a view to precluding the possibilityof effective negotiations,since there is evidence that he knew thatthe committee had alreadycalledupon all the other large boatbuilders in the vicinity and had received the same answer.Therecord shows without contradiction that Rados and the other com-panies had conferred on the question with each other prior to thatdate and that Rados was fully apprised of their attitude on thesubject.Thus there is some evidence to the effect that about Sep-tember 16, 1935, when the respondent declined to appear at a jointmeeting of all the boat shops in the Harbor to discuss terms withthe union,respondent and the other boat builders held a meetingat the Rados Duck Ranch and agreed not to meet with the union.Several incidents appearing in the record disclose a generally hos-tile attitude on the part of respondent to the union.Thus Brown-ing, a caulker who worked for respondent at the time of the nego-tiations,and who was an active union man,testified that he hadworked for respondent for nine or ten years and had also beenintermittently employed by the other large boat building firms in theHarbor.Late in September,1935, Browning was heard by Radosto say that a night job should be paid time and a half,which wasthe union rate.Rados thereafter did not recall Browning as hecustomarily did when there was work, and in answer to Browning'sinquiry as to the `r'eason,replied that it was because he had said``time and a half" on that occasion.He added "you fellows triedto tie me up."Browning testified that Rados knew that he hadbeen one of the first organizers of the union.Late in SeptemberRados also failed to recallTwining, recording secretary of the union,and McGinney, president of the union.In addition,when Twiningand Browningearly in Novemberapplied at the Standard DredgingCo., another ship building company in the Harbor,for jobs whichhad previously been promised them, the foreman,who was a friendoff. Browning and Twining, said, "Why, you fellows are Bolshe-viks . . . that is what Johnnie Rados, Al Larsen,Homer Evans and 356NATIONALLABOR RELATIONS BOARDCraig came in and told me." (The latter men are owners of otherlarge boat building companies in the Harbor).Browning also testi-fied that of the carpenters, caulkers and joiners working in the wood-working department of respondent in September, only four or fivehave been retained and that "the four men there right now aredifferent from what they used-to be towards organized labor."We find that respondent refused to bargain collectively with therepresentative of its employees, and that by such refusal respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEWe found above that the repairing and building operations ofrespondent are performed upon instrumentalities which engage intraffic and commerce among the several states and between the sev-eral states and the high seas and foreign countries.The employeesin the woodworking department of respondent's plant are thusengaged in operations which constitute a necessary and integral partof such commerce; such repairing and building is essential to theregular and effective functioning of such instrumentalities.At the time of the filing of the charge in this case, the employees ofrespondent contemplated calling a strike in order to assert theirrights.Hart, Secretary of the District Council, advised.against suchaction and told them that he could take up their grievances withthe Regional Office of the National Labor Relations Board.Hepursued such a course and thus the strike was averted.Several of the witnesses testified that the employees here involvedworked at different times for all the boat building and repairingcompanies in the Harbor. In view of the large proportion of unionmen in this trade in the Harbor the effect of a strike on the opera-tions of these boat building companies, including respondent, isobvious.Moreover it was testified by Woods that a strike calledby this local would involve every connected carpenters' local, thusaffecting construction of buildings, wharves, studios and ocean linersincluding the men in all the lumber and material yards in the vicinity,who number about 1,000 men in the Harbor district alone. Thelongshoremen might also strike in sympathy, thus directly causing astoppage of interstate and foreign commerce.Evidence was adducedto the effect that respondent's failure to bargain collectively throughthe union might involve a walk-out of all the carpenters' unions, long-shoremen, seamen on barges and tug boat unions, which might resultin 50,000 men leaving their work, thus creating an interruption ofall commerce to and from Los Angeles Harbor as well as dislocating DECISIONS-AND ORDERS357industrial operations generally in Southern California.Such astrike would practically paralyze shipping out of Los Angeles' Har-bor and perhaps out of other ports on the Pacific Coast.Interference with the activities of employees in forming or join-ing labor organizations results in strikes and other forms of in-dustrial unrest which in the ship-building industry have the effectof impeding the servicing of instrumentalities of foreign and inter-state commerce. In 1934 and in January to July, inclusive, 1935, suchinterference by employers in the ship-building industry resulted instrikes and lockouts involving 8,740 workers and 460,588 man-daysof idleness.'The refusal of respondent to bargain collectively with the repre-sentatives of the employees in its woodworking department burdensand obstructs commerce and the free flow of commerce and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing the Board finds and concludes asa matter of law :1.Ship Carpenters, Caulkers and Joiners Local 1335 is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act.2.The carpenters, caulkers and joiners in respondent's plant con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, Ship Carpenters, Caulkersand Joiners Local 1335, having been duly designated on or aboutSeptember 12, 1935 by a majority of the employees in the unit'as theirrepresentative for the purposes of collective bargaining, has been atall times thereafter the exclusive representative of all the employeesin such unit.4.By its refusal to bargain collectively with the duly designatedrepresentative of its employees, respondent has engaged in and isengaged in unfair labor practices within the meaning of Section 8,subdivisions (1) and (5) of the Act.5.Such unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2, subdivisions (6) and (7)of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that 358NATIONAL LABOR RELATIONS BOARDrespondent, Harbor Boat Building Co., and its officers and agents,shall :1.Cease and desist from refusing to bargain collectively with theShip Carpenters, Caulkers and Joiners Local No. 1335 as the exclusiverepresentative of the carpenters, caulkers and joiners employed insuch capacity by respondent, in respect to rates of pay, wages, hoursof employment and other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: Upon request, bargain collectivelywith the Ship Carpenters, Caulkers and Joiners Local No. 1335 as theexclusive representative of the carpenters, caulkers and joiners em-ployed in such capacity by respondent, in respect to rates of pay,wages, hours of employment, and other conditions of employment.